DETAILED ACTION
This Office action is in response to Application filed on July 17, 2020.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 15/641,027 filed on July 3, 2017, which claims the benefit of international application No. PCT/CN2016/070159 filed on January 5, 2016 under 35 U.S.C. 120 is acknowledged.

Acknowledgment is made of applicant's claim for foreign priority No. CN201510003991.3, filed on January 5, 2015, under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,756,958 B2 (‘958 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘958 Patent.
Regarding claim 1, the ‘958 Patent discloses as set forth below:
Claim 1 of the instant Application
Claims 1 & 3 of the ‘958 Patent
Preamble: A method, comprising: 

Preamble: A method, comprising: 
Limitation 1: receiving, by a software-defined networking controller (SNC), a notification 
first fault parameter of the first forwarding device, and the first fault parameter of the first forwarding device comprises a device identifier of the first forwarding device, a port identifier of a degraded port of the first forwarding device, and a degradation value of the degraded port identified by the port identifier; 

Limitation 2: determining, by the SNC according to the device identifier and the port identifier, a first forwarding path that passes through the degraded port identified by the port identifier, wherein the first forwarding path sequentially passes through the first forwarding device and a plurality of second forwarding devices different from the first forwarding device; 
Limitation 3: obtaining, by the SNC, a fault parameter of another forwarding device different from the first forwarding device on a forwarding path of the at least one forwarding path, wherein the fault parameter of the another forwarding device comprise device identifier of the another forwarding device, a port identifier of a first port, on the forwarding path, of the another forwarding device, and degradation values of the first port on the forwarding path; and 
Limitation 3: separately receiving, by the SNC, a plurality of second fault parameters, wherein a respective second fault parameter of the plurality of second fault parameters is received from each of the plurality of second forwarding devices, wherein each second fault parameter of the plurality of second fault parameters comprises a device identifier of the respective second forwarding device that sends the respective second fault parameter, a port identifier of a port, on the first forwarding path, of the respective second forwarding device that sends the respective second fault parameter, and a degradation value of the port, on the first forwarding path, of the respective second forwarding device that sends the respective second fault parameter; 

Limitation 4: determining a group of fault parameters corresponding to the first forwarding path, the group of fault parameters comprising the first fault parameter and the plurality of second fault parameters; and 
Limitation 4: determining, by the SNC according to the fault parameter of the first forwarding device and the fault parameter of 
after determining the group of fault parameters, determining, by the SNC group of fault parameters, whether to update the first forwarding path.


In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 1 of the instant Application merely broadens the scope of claim 1 of the ‘958 Patent by eliminating the italicized portion of the limitations 1-5.
Regarding claims 2-18, the ‘958 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘396 Patent
2
2
3
3
4
3
5
4
6
5
7
10
8
11
9
12
10
12
11
13
12
14
13
15
14
6
15
7
16
8
17
8
18
9



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-10, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2014/129624 A1, provided in the IDS submitted on July 17, 2020; translation provided by corresponding US patent application publication US2016/0006601, provided in the IDS submitted on July 17, 2020) in view of Takagi (US 2007/0206495 A1, provided in the IDS submitted on July 17, 2020).
Regarding claims 1 and 7, Suzuki discloses a method (OpenFlow controller performs the method, see FIG. 12), comprising: 
receiving, by a software-defined networking controller (SNC) (OpenFlow controller, see FIG. 12 and ¶ 82), a notification message sent by a first forwarding device (OpenFlow switch transmits a notification to OpenFlow controller, see step 21 in FIG. 12 and ¶¶ 82-83), wherein the notification message comprises a fault parameter of the first forwarding device (the notification indicates that a particular port m of OpenFlow switch S is down, see ¶ 83), and the fault parameter of the first forwarding device comprises a device identifier of the first forwarding device (the notification indicates that the notification is from OpenFlow switch S, see FIG. 12 
determining, by the SNC according to the device identifier and the port identifier, at least one forwarding path that passes through the port identified by the port identifier (OpenFlow controller determines the forwarding path corresponding to port 2 at OpenFlow switch S by looking up a table, see FIG. 7, 11 and ¶ 84); 
obtaining, by the SNC, a fault parameter of another forwarding device different from the first forwarding device on a forwarding path of the at least one forwarding path, wherein the fault parameters of the another forwarding device comprise device identifier of the another forwarding device, a port identifier of a first port, on the forwarding path, of the another forwarding device (OpenFlow controller can receive notifications indicating that ports at different OpenFlow switches have failed at the same time, see ¶¶ 85-86; moreover, the notifications indicate that the notifications are from certain OpenFlow switches and that certain ports of those OpenFlow switches are down, see FIG. 12 and ¶ 83); and 
determining, by the SNC according to the fault parameter of the first forwarding device and the fault parameter of the another forwarding device, whether to update the forwarding path (OpenFlow controller determines that the packets that are initially destined to be on the certain forwarding paths should be changed to be on a different forwarding path, see FIG. 7, 11 and ¶¶ 85-86).
However, Suzuki does not explicitly disclose a degradation value of the port identified by the port identifier.
Takagi discloses a degradation value of the port identified by the port identifier (a notification includes an error rate and an error port number where a fault is detected, see ¶ 74).

Furthermore, regarding claim 7, Suzuki discloses a software-defined networking controller (SNC) (OpenFlow controller, see FIG. 1-3), comprising: 
a processor (OpenFlow controller must have a processor to perform its functions, see FIG. 1-3 and ¶ 68); and 
a communication interface (OpenFlow controller must have a receiver to receive signals, see FIG. 1-3).
Regarding claims 3 and 9, Suzuki discloses wherein updating, by the SNC, the forwarding path comprises: 
calculating, by the SNC, an updated forwarding path, tearing down the forwarding path, and establishing the updated forwarding path (OpenFlow controller determines that the packets that are initially destined to be on the certain forwarding paths should be changed to be on a different forwarding path, see FIG. 7, 11 and ¶¶ 85-86; moreover, the existing forwarding path can be deleted and the new [different] forwarding path is established for flows that would have traversed the deleted forwarding path, see ¶¶ 85-86).
Regarding claims 4 and 10, Suzuki discloses wherein updating, by the SNC, the forwarding path comprises:

 Regarding claims 5 and 12, Suzuki discloses a method, comprising: 
sending, by a forwarding device (OpenFlow switch, see FIG. 12 and ¶ 83), a notification message to a software-defined networking controller (SNC) (OpenFlow switch transmits a notification to OpenFlow controller, see step 21 in FIG. 12 and ¶¶ 82-83), wherein the notification message comprises a fault parameter of the forwarding device (the notification indicates that a particular port m of OpenFlow switch S is down, see ¶ 83), and the fault parameter of the forwarding device comprises a device identifier of the forwarding device (the notification indicates that the notification is from OpenFlow switch S, see FIG. 12 and ¶ 83), a port identifier of a degraded port of the forwarding device (the notification indicates that the port m is down, see ¶ 83); and 
receiving, by the forwarding device, a path establishment message sent by the SNC, wherein the path establishment message comprises path information of an updated forwarding path (OpenFlow controller determines that the packets that are initially destined to be on the certain forwarding paths should be changed to be on a different forwarding path, see FIG. 7, 11 and ¶¶ 85-86; moreover, OpenFlow controller instructs relevant switch by signal transmission that the different forwarding path is to be used, see step 22 in FIG. 12 and ¶ 83).
However, Suzuki does not explicitly disclose a degradation value of the port identified by the port identifier.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki as taught by Takagi, since the modification, as suggested in ¶¶ 64, 74 of Takagi, enables OpenFlow controller of Suzuki to determine that a particular port of a OpenFlow switch has degraded above a permissible error rate and perform a recovery process, thereby realizing improved robustness of the network (when the failure is not a complete failure but a degradation).
Furthermore, regarding claim 12, Suzuki discloses a forwarding device (OpenFlow switch, see FIG. 1-2 of Suzuki), comprising: 
a processor (OpenFlow switch must have a processor to perform its functions, see FIG. 12 and ¶ 24).
Regarding claim 14, Suzuki discloses a communications system (see FIG. 1-3), comprising:
a software-defined networking controller (SNC) (OpenFlow controller, see FIG. 1-3); and 
a forwarding device (OpenFlow switch, see FIG. 1-2); 
wherein the SNC is configured to: 
receive a notification message sent by the forwarding device (OpenFlow switch transmits a notification to OpenFlow controller, see step 21 in FIG. 12 and ¶¶ 82-83), wherein the notification message comprises a fault parameter of the forwarding device (the notification indicates that a particular port m of OpenFlow switch S is down, see ¶ 83), and the fault parameter of the forwarding device comprises a device identifier of the forwarding device (the notification indicates that the notification is from OpenFlow 
determine, according to the device identifier and the port identifier, at least one forwarding path that passes through the port identified by the port identifier (OpenFlow controller determines the forwarding path corresponding to port 2 at OpenFlow switch S by looking up a table, see FIG. 7, 11 and ¶ 84); and 
obtain a fault parameter of another forwarding device different from the forwarding device on a forwarding path of the at least one forwarding path, wherein the fault parameters of the another forwarding device comprises a device identifier of the another forwarding device, a port identifier of a first port, on the forwarding path, of the another forwarding device (OpenFlow controller can receive notifications indicating that ports at different OpenFlow switches have failed at the same time, see ¶¶ 85-86; moreover, the notifications indicate that the notifications are from certain OpenFlow switches and that certain ports of those OpenFlow switches are down, see FIG. 12 and ¶ 83); and
determine, according to the fault parameter of the forwarding device and the fault parameter of the another forwarding device different from the forwarding device on the forwarding path, whether to update the forwarding path (OpenFlow controller determines that the packets that are initially destined to be on the certain forwarding paths should be changed to be on a different forwarding path, see FIG. 7, 11 and ¶¶ 85-86); 
wherein the forwarding device is configured to: 
send the notification message to the SNC (OpenFlow switch transmits a notification to OpenFlow controller, see step 21 in FIG. 12 and ¶¶ 82-83), wherein the 
receive a path establishment message sent by the SNC, wherein the path establishment message comprises path information of an updated forwarding path (OpenFlow controller determines that the packets that are initially destined to be on the certain forwarding paths should be changed to be on a different forwarding path, see FIG. 7, 11 and ¶¶ 85-86; moreover, OpenFlow controller instructs relevant switch by signal transmission that the different forwarding path is to be used, see step 22 in FIG. 12 and ¶ 83).
However, Suzuki does not explicitly disclose a degradation value of the port identified by the port identifier.
Takagi discloses a degradation value of the port identified by the port identifier (a notification includes an error rate and an error port number where a fault is detected, see ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki as taught by Takagi, since the modification, as suggested in ¶¶ 64, 74 of Takagi, enables OpenFlow controller of Suzuki to determine that a particular port of a OpenFlow switch has degraded above a permissible error rate and perform a recovery process, thereby realizing improved robustness of the network (when the failure is not a complete failure but a degradation).
Regarding claim 16, Suzuki discloses wherein the SNC is further configured to: 
calculate an updated forwarding path, tear down the forwarding path, and establish the updated forwarding path (OpenFlow controller determines that the packets that are initially 
Regarding claim 17, Suzuki discloses wherein the SNC is further configured to:
replace the forwarding path with a backup path of the forwarding path (OpenFlow controller determines that the packets that are initially destined to be on the certain forwarding paths should be changed to be on a different forwarding path, see FIG. 7, 11 and ¶¶ 85-86).

Claim 2, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takagi as applied to claims 1, 7, and 14 above, and further in view of Yang et al. (US 8,176,526 B1, included in the IDS submitted on July 17, 2020, “Yang”).
Regarding claims 2, 8, and 15, Suzuki discloses wherein determining, by the SNC according to the fault parameter of the first forwarding device and the fault parameter of the another forwarding device, whether to update the forwarding path comprises: 
calculating, by the SNC, information of ports on the forwarding path according to the the degraded port identified by the port identifier of the first forwarding device and the information of the first port, on the forwarding path, of the another forwarding device (OpenFlow controller receives notifications indicating that ports at different OpenFlow switches have failed at the same time, see ¶¶ 85-86; moreover, the notifications indicate that the notifications are from certain OpenFlow switches and that certain ports of those OpenFlow switches are down, see FIG. 12 and ¶ 83); and 

However, Suzuki does not explicitly disclose calculating a degradation value of ports on the path according to the degradation value of the degraded port and the degradation value of the first port; and updating the path in response to the degradation value of the ports being greater than a preset threshold.
Takagi discloses calculating a degradation value of ports on the path according to the degradation value of the degraded port and the degradation value of the first port (a notification includes an error rate and an error port number where a fault is detected, see ¶ 74; moreover, a notification includes an error rate and an error port number where a fault is detected, see ¶ 74); and 
updating the path in response to the degradation value of the ports being greater than a preset threshold (the path concerned is controlled [updated] when the permissible error rate [threshold] is exceeded, see ¶ 64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki as taught by Takagi, since the modification, as suggested in ¶¶ 64, 74 of Takagi, enables OpenFlow controller of Suzuki to determine that a particular port of a OpenFlow switch has degraded above a permissible error rate and perform a recovery process, thereby realizing improved robustness of the network (when the failure is not a complete failure but a degradation).
However, Suzuki and Takagi do not explicitly disclose a total degradation value.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki and Takagi as taught by Yang, since the modification, as suggested in 1:50-56 of Yang, allows an administrator to define fine-grained failover conditions tailored to the needs of the network and the particular characteristics of the network elements.

Claims 6, 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takagi as applied to claims 5, 7, 12, and 14 above, and further in view of Medved et al. (US 8,885,463 B1, included in the IDS submitted on July 17, 2020, “Medved”).
Regarding claims 6, 11, 13, and 18, Suzuki discloses wherein the notification message is an asynchronous message in an OpenFlow protocol (OpenFlow switch transmits a notification to OpenFlow controller, see step 21 in FIG. 12 and ¶¶ 82-83).
However, Suzuki and Takagi do not explicitly disclose the notification message comprises a type-length-value (TLV) with a type value of 35, and the TLV comprises the fault parameter of the forwarding device.
Medved discloses the notification message comprises a type-length-value (TLV) with a type value of 35, and the TLV comprises the fault parameter of the forwarding device (a TLV can be used to specify reasons that a path is not operational, see 12:16-23). Although Medved does not explicitly disclose a type value of 35, such configuration would have been obvious to a person having ordinary skill in the art since it was already well-known that you could configure See MPEP § 2144.05(II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki and Takagi as taught by Medved, since the modification, as suggested in 12:16-23 of Medved, provides flexibility in configuring the notification message by using a well-known data structure (TLV), thereby simplifying the implementation of the notification system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474